SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month of March 2014 Commission File Number 001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Clarendon House 2 Church Street, Hamilton HM11 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): On March 11, 2014, DHT Holdings, Inc. (the “Company”) entered into an amendment (the “Amendment”) to its Shipbuilding Contracts for Hull Nos. 2781 and 2783 with Hyundai Heavy Industries Co., Ltd. in South Korea (“HHI”) related to the construction of two very large crude carriers (the “VLCCs”).The scheduled delivery of thesetwo VLCCs has been advanced by approximately ten months, and the construction facility for the two vessels has been moved from HHI’s Gunsan facility to HHI’s Ulsan facility.The Company has agreed to compensate HHI for the amendments by increasing thecontract price by $1.5 million for each of the two vessels. Following the Amendment, the VLCC newbuilding schedule with HHI is set forth in the following table: Hull No. Yard Contract Price* Delivery HHI (Ulsan) $98.8 million November 2015 HHI (Ulsan) $98.8 million January 2016 HHI (Ulsan) $92.7 million April 2016 HHI (Ulsan) $92.7 million July 2016 HHI (Ulsan) $92.7 million September 2016 HHI (Ulsan) $97.3 million October 2016 *Includes $2.3 million in additions and upgrades to the standard specification This Report on Form 6-K and the exhibit hereto are hereby incorporated by reference into the Company’s Registration Statements on Form F-3, File No. 333-192959 and File No. 333-194296. EXHIBIT LIST Exhibit Description Amendment Agreement No. 1 to Shipbuilding Contracts for Hull No. 2781 and 2783 between Hyundai Heavy Industries Co., Ltd.and DHT Holdings, Inc., dated March 11, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DHT Holdings, Inc. (Registrant) Date: March 13, 2014 By: /s/ Eirik Ubøe Eirik Ubøe Chief Financial Officer
